UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  12/16/2019
GUILLAUME JACQUETY,                                            :
                                                               :      19-cv-9642 (VM) (RWL)
                                    Petitioner,                :
                                                               :      ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA &                               :
DR. YOUSSEFF ZAIM WADGHIRI,                                    :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        For the reasons stated at the conference held on December 16, 2019:

        1.       Discovery deadlines are modified as follows:

                 a.       By December 23, 2019, each party shall inform each other of the

                          non-parties it intends to depose, if any.

                 b.       By January 16, 2020, all document discovery shall be completed.

                 c.       By February 7, 2020, depositions shall be completed.

Discovery deadlines will not be further modified absent compelling circumstances.

        2.       By December 19, 2019, each party shall submit a letter to this Court on

whether it possesses the authority under the International Child Abduction Remedies Act

(“ICARA”), 22 U.S.C. §§ 9001-9010 (which adopts the Hague Convention on the Civil

Aspects of International Child Abduction, Oct. 25, 1980 (the “Hague Convention”)) to

require Petitioner to bear the costs of translating foreign-language documents he has

produced (or will produce) to Respondents in light of the alleged financial disparity

between the parties.

        3.       By January 21, 2020, parties shall submit a joint status report.
                                  SO ORDERED.



                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE
Dated:       December 16, 2019
             New York, New York

Copies transmitted to:
all counsel of record via ECF.




                                    2
